Robinson, J.
In this case defendant appeals from a judgment against him for $1,500 and the foreclosure of a mortgage securing the same. The defendant was owing one A. W. Gray a sum in excess of $2,000, which was secured by a chattel mortgage. Pursuant to agreement Gray gave defendant a release of the $2,000 mortgage; gave him credit for $1,500, and he made to the defendant bank, for the use and benefit of A. W. Gray, a chattel mortgage to secure the payment of $1,500 and a promissory note, which, according to contract, should have been for $1,500, but by some inadvertence the word “hundred” was omitted after the word “fifteen,” though the figures “$1,500” were plainly written at the top of the note. After the making of the note, a clerk of the plaintiff, discovering the mistake, innocently wrote the *90word “hundred” on a diagonal across the face of the note. The word “hundred” was written as a memoranda, without any fraud or deception.
The answer of the defendant is that at the time of making the note •and mortgage he was not indebted to the plaintiff, and that he made the note to the bank at the request of A. W. Gray as an accommodation note for $15 ; and that it was made without any consideration whatever; and that it was made only for the purpose of pacifying the state bank examiner. Also, that after receiving the note the plaintiff or its •employees wrongfully changed and altered it so as to read “fifteen hundred.” The' defense is an obvious sham. People do not give accommodation notes for $15, and such notes do not pacify bank examiners. The plaintiff owed Gray over $2,000, and on making the note to the bank he obtained credit for $1,500 and a release of his $2,000 chattel mortgage. It was a fair business deal in which there was no fraud or deception. The note is in evidence, and it shows the word “hundred” written across its face after the word “fifteen.” The word “hundred” is written diagonally as a memoranda. It is in a different handwriting and there is no attempt at disguise; and at the top of the note there is the plain figures “$1,500.” The note is dated June 1, ■1914. The mortgage is made to secure a promissory note to the Bank of Donnybrook for $1,500, dated June 1, 1914, due June 1, 1915, with interest at 10 per cent. The note is in all respects the same, excepting the omission of the word “hundred” after the word “fifteen.” Really it seems that people should be ashamed to make such a defense or to appeal such a case to this court. Judgment affirmed.
Christianson, J. I concur in result.
*87Note.- — As to effect on mortgage of alteration of note secured by it, see notes in 4 L.R.A. 197; 16 L.R.A. 468; and 41 L.R.A.(N.S.) 230.
As to what is, and effect of alteration of instrument, see note in 10 Am. Dec. 271.